Citation Nr: 1743200	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the reduction of the rating for service-connected lumbosacral strain syndrome with degenerative disc disease and mild scoliosis from 40 percent to 10 percent, effective February 1, 2013, was proper.

2.  Entitlement to an increased rating for service-connected lumbosacral strain syndrome with degenerative disc disease and mild scoliosis, to include whether separate ratings for radiculopathy of the lower extremities are warranted.


WITNESS AT HEARING ON APPEAL

The Veteran



FINDINGS OF FACT

1.  The reduction of the rating for the Veteran's lumbosacral strain syndrome with degenerative disc disease and mild scoliosis was based on a July 2012 VA examination that was not adequate.

2.  The Veteran's lumbosacral strain syndrome with degenerative disc disease and mild scoliosis is not manifested by symptoms productive of functional impairment manifested by unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

3.  Effective February 28, 2013, the Veteran suffers from occasional radiculopathy of the left lower extremity productive of no more than mild incomplete paralysis of the sciatic nerve.

4.  Effective February 28, 2013, the Veteran suffers from occasional radiculopathy of the right lower extremity productive of no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for lumbosacral strain syndrome with degenerative disc disease and mild scoliosis have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.71a, DC 5237 (2016).

2.  The criteria for an evaluation in excess of 40 percent for service-connected lumbosacral strain syndrome with degenerative disc disease and mild scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2016).

3.  Effective February 28, 2013, the Veteran is entitled to a separate 10 percent rating for sciatic radiculopathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.012, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8520 (2016).

4.  Effective February 28, 2013, the Veteran is entitled to a separate 10 percent rating for sciatic radiculopathy of the right lower extremity.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from May 1994 to January 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which responded to the Veteran's claim for an increased rating by decreasing his rating for lumbosacral strain syndrome with degenerative disc disease and mild scoliosis from 40 percent to 10 percent effective February 1, 2013.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in April 2015.  A transcript of that hearing is of record.  This matter was remanded by the Board for additional development in May 2015.

1. Reduction of Rating

The Veteran contends that a reduction of the rating for his spine disability was not warranted because his disability had become worse, not better.

Historically, a January 2009 rating decision granted a higher rating of 40 percent effective November 6, 2008 for lumbosacral strain syndrome with degenerative disc disease and mild scoliosis.  The November 2012 rating decision reduced the rating effective February 1, 2013.  The 40 percent rating was in effect for less than 5 years.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.  See also Hohol v. Derwinski, 2 Vet. App. 169 (1992) (in addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued).

The examination report on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201   (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  To that end, in cases such as this where ratings are based on limitation of motion, VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206   (1995).  

The August 2012 rating decision proposing reduction and the November 2012 rating decision reducing the disability rating assigned to the Veteran's lumbar disability were based upon a July 2012 VA examination.  The examination report noted the Veteran complained of flare-ups, and described them as occurring once per week, lasting approximately 3-4 hours up to a week, for approximately 4 years.  This description does not indicate the level of functional impairment during flare-ups, much less whether there are any range of motion limitations.  Therefore, the July 2012 examination is not adequate.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).  

Because the examination was inadequate, the subsequent rating reduction is void ab initio, and restoration of the 40 percent rating is appropriate.  

2.  Increased Rating

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that there are ongoing issues regarding the description of additional limitation of motion due to flare-ups, as is required by Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), and that the VA examinations of record do not comply with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016) in that they do not include range of motion testing for both active and passive motion, weight-bearing and non-weight bearing, or an explanation of why such testing is not practicable.  However, as will be discussed below, the Veteran is already in receipt of the highest possible schedular rating for range of motion restriction.  Therefore, remand for a new examination that complies with Correia and Mitchell would result in delay without additional benefit flowing to the Veteran, and is thus inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

The Veteran did not respond to a September 2015 letter requesting authorization to obtain the Veteran's relevant private treatment records.  Therefore, VA has done all that it can to obtain these records, and the duty to assist has been met.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran contends that he is entitled to a higher rating because he believes that his back disability has worsened.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 40 percent rating.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243. 

The question before the Board is whether the record reflects that the symptoms of the Veteran's spine disability warrant a rating in excess of 40 percent under the criteria described above.  The Board finds that the Veteran's symptoms do not warrant a rating in excess of 40 percent.  

The July 2012 examination noted that the Veteran walked with a normal gait, but that he stood with a 30-degree forward flexion.  The Veteran described more flare-ups of muscle spasms than before.  His range of motion was measured to 90 degrees of flexion without objective pain, 0 degrees of extension with objective pain at 0 degrees, right lateral flexion to 30 degrees without objective pain, left lateral flexion to 30 degrees without objective pain, right lateral rotation to 30 degrees without objective pain, and left lateral rotation to 30 degrees without objective pain.  There was no additional limitation of motion after repetition.  The examiner found no radiculopathy, that the Veteran had IVDS without incapacitating episodes, and that the Veteran's back disability did not impact his ability to work.  

A November 2012 letter from the Veteran's private treatment provider stated that the pain level when the Veteran's back flares is a 7 in the lumbar and thoracic region.  The Veteran presented with an overall posture of forward pelvic antalgia and forward head posture.  His flexion was reduced to 50 degrees, extension reduced to 30 degrees, right lateral flexion reduced to 20 degrees, and left lateral flexion reduced to 20 degrees.  

A February 2013 VA examination noted that the Veteran reported constant, diffuse discomfort over the low back, with pain rated 7 out of 10.  He reported a flare of pain at least once daily, lasting several hours each time.  The Veteran stated he had frequent muscle spasms and occasional radiation of pain into the lower extremities, and at least one episode of numbness in the lower extremities.  His range of motion was measured to 90 degrees forward flexion, with objective pain at 30; 15 degrees of extension, with objective pain at 15; 15 degrees of right and left lateral flexion, with pain at 15 degrees; 30 degrees of right lateral rotation, with objective pain at 30 degrees; and 15 degrees of left lateral rotation, with objective pain at 15.  The Veteran was unable to perform repetitive testing due to pain.  The examiner noted mild radiculopathy of the bilateral sciatic nerves affecting the Veteran's lower extremities.  The Veteran reported leaving his last job due to issues with bending and prolonged standing.

The most recent VA examination was conducted in March 2014.  The Veteran reported constant and unremitting pain that is both sharp and dull as well as flares of stabbing sharp pain that possibly occurs as spontaneous onset a few minutes after sudden over-use.  Range of motion was measured as forward flexion of 90 degrees or greater with objective pain at 60 degrees, extension to 20 degrees with objective pain at 15 degrees, right lateral flexion to 15 degrees with objective pain at 15 degrees, left lateral flexion to 20 degrees with objective pain at 20 degrees, right lateral rotation to 30 degrees with objective pain at 30 degrees, and left lateral rotation to 25 degrees with objective pain at 20 degrees.  There was no additional limitation of motivation after repetition.  The examiner found no radiculopathy and no incapacitating episodes or IVDS.  The examiner stated that the Veteran's disability did not impact his or her ability to work.  

In April 2015, the Veteran testified at a hearing.  He indicated that he went back to school and switched to sedentary employment due to his back pain.  He testified that he did not feel the need to do another VA examination.  The Veteran reported shooting pains and muscle spasms, which he treats with a TENS unit about once a day.  He reported difficulty picking up his child.  

The record thus does not reflect that the Veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As noted above, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, DC 5235 to 5243, Note (5).  Although the Veteran's range of motion during flare-up is so severe that he was unable to perform repetitive testing, there is no indication that the Veteran's experience is the equivalent of being fixed in flexion or extension.  The Board notes that even if it considered the Veteran's inability to perform repetitive range of motion testing to be the functional equivalent of being fixed in a neutral position, the result would be the equivalent of favorable, as opposed to unfavorable, ankylosis, which would not result in an evaluation in excess of the 40 percent the Veteran has already been granted.  The limitation of extension to 0 degrees also corresponds to favorable ankylosis and the 40 percent evaluation the Veteran has already been assigned.  Additionally, although the Veteran's posture was at 30 degrees flexion in the July 2012 examination, the record does not reflect that he was fixed at 30 degrees flexion and unable to move from that position.  Additionally, there is no indication in the record that the Veteran suffers from incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted.

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran indicated that he was fully employed in his hearing testimony, meaning that a claim for to total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

3.  Radiculopathy

Although the Veteran did not bring a formal claim for a separate rating for radiculopathy, the Board recognizes that the February 2013 examiner noted intermittent mild radiculopathy of the sciatic nerves on both sides.  The March 2014 examination did not find radiculopathy, but a separate evaluation for radiculopathy is warranted because flare-ups of intermittent symptoms are for consideration when rating a disability.  

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124 a, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In this case, the February 2013 examination noted intermittent wholly sensory radiculopathy of the sciatic nerve on both sides, and described the radiculopathy as mild.  Therefore, a rating of 10 percent and no higher is warranted for mild radiculopathy of the sciatic nerve on both sides.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



	(CONTINUED ON NEXT PAGE)



ORDER

Reduction of the rating for service-connected lumbosacral strain syndrome, with degenerative disc disease and mild scoliosis from 40 percent to 10 percent, effective February 1, 203, was not proper, and the 40 percent rating is restored effective from February 1, 2003.

Entitlement to a rating in excess of 40 percent for service-connected lumbosacral train syndrome, with degenerative disc disease and mild scoliosis is not warranted.

Entitlement to a separate rating of 10 percent for mild sciatic radiculopathy of the right lower extremity is warranted.

Entitlement to a separate rating of 10 percent for mild sciatic radiculopathy of the left lower extremity is warranted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  The American Legion
Department of Veterans Affairs


